Pee Cueiam.
The plaintiff in error was indicted for resisting an officer and for assault and battery. Upon a trial thereunder he was acquitted of the charge of assault and battery and convicted of the charge of resisting an officer.
There appear to be four grounds for reversal urged—
1. That count one of the indictment, for resisting an officer, under which the conviction was had, charges no crime, inasmuch as section 6 of the Crimes act (Comp. Stat., p. 1745) refers only to civil processes.
With this contention we do not agree. A construction of this statute, however, is not called for because in the present case the officer was not possessed of any warrant or other writ or process but was attempting to make an arrest of the plaintiff in error upon view. Resisting an officer when lawfully in the discharge of his duties, as here, was a crime at common law, and our attention has not been directed to, nor ■do we find, that this has been changed, or modified, by *150statute, and the indictment here was in language sufficient and proper to charge a crime either at common law or under the statute.
2. Refusal to charge a request of plaintiff in error.
This request is not set up as either an assignment of error or a specification of causes and therefore is not properly before us.
It may be added that diligent search fails to reveal such request in the record sent up.
3. Error in the charge of the court.
This is not made the subject of an assignment or specification of causes and therefore is not before us.
4. The verdict is contrary to the weight of the evidence.
This we find to be not so.
The judgment below is affirmed.